Citation Nr: 1101766	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  03-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a left shoulder  muscular disability, to include a 
separate evaluation for limitation of motion.  

2.   Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 
1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied an increased 
(compensable) rating for a left shoulder disability and declined 
to reopen a claim for service connection for a low back 
disability.

A transcript of a January 2005 hearing before the undersigned has 
been associated with the claims file.

In June 2005, the Board reopened the issue of entitlement to 
service connection for a low back disability and remanded the 
issues on appeal to the RO for additional development.  In May 
2009, new evidence was submitted and in a July 2009 rating 
decision, the Appeals Management Center in Washington, D.C., 
granted a rating increase, to 10 percent, for the Veteran's left 
shoulder disability.  A July 2009 supplemental statement of the 
case continued the 10 percent rating for the left shoulder 
disability and denied service connection for a low back 
disability.

The U.S. Court of Appeals for Veterans Claims (Court), pursuant 
to a joint motion for remand (joint motion) by counsel for the 
Veteran and the Secretary of Veterans Affairs, vacated and 
remanded a November 2009 Board decision which denied entitlement 
to a disability evaluation in excess of 10 percent for a left 
shoulder disability.  The below decision serves to effectuate the 
Court's order.  

The issue of entitlement to service connection for a low back 
disability addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is not more than 
"moderate," is manifested by pain and limitation of 
motion/function which exceeds the shoulder level in forward 
flexion and abduction, that there is no additional functional 
impairment due to additional weakness, excess fatigability, 
incoordination or instability. 

2.  The schedular criteria for the left shoulder tear of the 
supraspinatus muscle are adequate to rate the Veteran's 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for a 
left shoulder disability are not met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.56, 
4.71a, Diagnostic Code (DC) 5201, § 4.73, DC 5304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board's November 2009 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify [see 
the Board's November 18, 2009 decision, pages 3-6.]  The Board 
concluded, in essence, that the duties to notify and assist the 
Veteran had been fully satisfied.


The Court-adopted Joint Motion did not identify any defect in the 
Board's November 2009 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court itself 
identify any deficiencies with respect to VCAA notice compliance 
on the part of VA.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties or 
the Court"].  In this case, neither party raised any concerns 
about the VCAA.  Nor did the Court.

Although the Court's Order serves to vacate the Board's denial 
and its legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly provided to 
the Veteran.  Examination of the now-vacated decision reveals 
that the Board clearly articulated the VCAA's notification 
requirements to the Veteran.  In summary, the Board concluded 
that letters dated in November 2002, October 2005, and June 2006 
satisfied the duty to notify the Veteran.  Subsequent to the 
Court's Order, on August 17, 2010, the Board wrote to the 
Veteran, asking if there was any additional evidence and argument 
to submit.   No response was received.

Likewise, the Board's November 2009 decision contained an 
extensive discussion of the requirements of the VCAA's to assist 
the Veteran in the development of his claim, including efforts to 
obtain referenced records that proved unsuccessful.  The Court-
adopted Joint Motion did not identify any defect in the Board's 
November 2009 decision regarding the assistance provisions of the 
VCAA.  Nor did the parties or the Court itself identify any 
deficiencies with respect to VCAA assistance compliance on the 
part of VA.  Again, although the Court's Order serves to vacate 
the Board's denial and its legal efficacy, the Board's prior 
discussion nonetheless remains a matter of record, and one which 
was clearly informed the Veteran of the efforts VA had undertaken 
to assist him in developing his claim.  That lengthy discussion 
is hereby incorporated by reference.

The duty to assist also includes, when appropriate, the duty to 
conduct an examination of the Veteran.  The Veteran was provided 
a VA examination in May 2009 in connection with his claim.  
38 C.F.R. § 3.327(a).  The Board's November 2009 decision 
contained an analysis as to whether that examination was 
adequate, see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Court-adopted Joint Motion did not identify any defect in the 
2009 VA examination, nor did the parties or the Court itself 
identify any deficiencies with respect to the duty to provide an 
adequate examination.  There is no indication in the evidence of 
record that the severity of the Veteran's shoulder disability has 
changed since he was last examined in May 2009, and he has not 
alleged such.  Therefore, the lengthy discussion found at page 6 
as to the reasons why the 2009 VA examination was adequate is 
hereby incorporated by reference, and the Board again concludes 
the duty to provide an examination has been satisfied.

Given the Court's injunction against piecemeal litigation, the 
Board is confident that the notification and assistance portions 
of the VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification or assistance defects which need be addressed by the 
Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
[under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have already 
been decided in a previous appeal of the same case, and 
therefore, Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim]. 


Legal Criteria and Analysis

This case has been before the Board on a previous occasion, and a 
November 2009 decision denied entitlement to a rating in excess 
of 10 percent for a left shoulder disability.  Pursuant to a 
joint motion for remand between the Veteran and the Secretary of 
Veterans Affairs, the November 2009 Board decision was vacated 
and remanded for appropriate action by the U.S. Court of Appeals 
for Veterans Claims (Court).  The basis for this was that the 
Board decision utilized confusing language in the body of its 
decision, and that a separate rating was not considered for 
limitation of motion separate from the assigned rating under the 
diagnostic criteria affecting muscle groups.  

The confusing language referred to in the joint motion is 
somewhat trivial, in that there is a typographical error in the 
Board decision which mistakenly characterized the Veteran as not 
being entitled to a disability rating in excess of 20 percent, 
when the "20 percent" should have read "10 percent."  The 
joint motion found this confusing despite the fact that the 
Veteran claimed entitlement to a rating in excess of 10 percent, 
that the issue was phrased as entitlement to a rating in excess 
of 10 percent, and that the order denied entitlement to a rating 
in excess of 10 percent.  

The decision below corrects the typographical error and includes 
a discussion on entitlement to a separate rating for limitation 
of motion.  Thus, it serves to effectuate the mandates of the 
joint motion.  

Discussion of the Left Shoulder

In this case, the Veteran contends that his left shoulder 
disability should be evaluated as higher than 10 percent 
disabling.  The Veteran reported pain in the left shoulder with 
limited motion and function at and above shoulder level. 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).



Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).

In this case, the Veteran's left shoulder disability was rated by 
the RO under Diagnostic Code 5301 for the non-dominant arm.  The 
Veteran's disability has been assigned a 10 percent rating for 
"moderate" disability.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). The Board has considered 
whether another rating code is "more appropriate" than the one 
used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

DC 5301 provides for evaluation of MG I, the extrinsic muscles of 
the shoulder girdle: (1) trapezius; (2) levator scapulae; and (3) 
serratus magnus.  Functions affected include upward rotation of 
scapula, and elevation of arm above shoulder level.   Under DC 
5301, a 10 percent rating is warranted for a "moderate" 
disability. A 20 percent rating is warranted for a "moderately 
severe" disability of the non-dominant side.  A 30 percent rating 
is warranted for a "severe" disability of the non-dominant side.

Diagnostic Code 5304 applies to injuries to Muscle Group IV, the 
intrinsic muscles of the shoulder girdle, to include the 
supraspinatus, infraspinatus and teres minor, subscapularis, and 
coracobrachialis.  The function of these muscles is stabilization 
of shoulder against injury in strong movements, holding head of 
humerus in socket, abduction, and outward rotation and inward 
rotation of the arm.  For the dominant arm, Diagnostic Code 5304 
provides for a noncompensable evaluation for a slight disability, 
a 10 percent evaluation for a moderate disability, a 20 percent 
evaluation for a moderately severe disability, and a 30 percent 
evaluation for a severe disability.  For the non-dominant arm, 
Diagnostic Code 5304 provides for a 10 percent evaluation for a 
"moderate" disability and a 20 percent evaluation for a 
"moderately severe" or "severe" disability.

The Veteran was evaluated at a May 2009 VA examination, as 
discussed below. The examiner reviewed the medical records, 
including a 2007 MRI. The report specifically states that the 
Veteran has a full thickness tear of the left supraspinatus. The 
Board finds that the appropriate muscle group to rate the 
disability is MG IV, not MG I.  As the Veteran's moderate 
disability results in a 10 percent rating under either DC, the 
Board concludes that the Veteran is not prejudiced by this 
change.

VA defines the terms "moderate," "moderately severe," and 
"severe" for the evaluation of muscle disabilities.  38 C.F.R. § 
4.56(d) (2010).  For a moderate disability, the type of injury is 
a "through and through penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection." 38 C.F.R. § 4.56(d)(2)(i).  
The history and complaint would show "service department record 
or other evidence of in-service treatment for the wound," as well 
as record of consistent complaint regarding one or more of the 
cardinal signs and symptoms of muscle disability (loss of power, 
weakness, lowered fatigue threshold, fatigue-pain, impairment of 
coordination, and uncertainty of movement), particularly lowered 
fatigue threshold.  38 C.F.R. §§ 4.56(c), (d)(2)(ii).  Objective 
findings would show exit (if present) and entrance scars, if 
present.  They would be "small or linear, indicating short track 
of missile through muscle tissue. Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side." 
38 C.F.R. § 4.56(d)(2)(iii).

For a moderately severe disability, the type of injury would be a 
"through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring."  38 C.F.R. § 4.56(d)(3)(i).  The history 
and complaint would show "service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound," with report of consistent complaint of 
the cardinal signs and symptoms of muscle disability, as 
discussed above, and, if present, the inability to keep up with 
employment requirements.  38 C.F.R. § 4.56(d)(3)(ii).  Objective 
findings would indicate entrance and exit (if present) scars 
indicating the track of the missile through one or more muscle 
groups.  There would also be "indications of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with sound side."  Strength and endurance tests would demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
one with a shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  The service 
department record (or other evidence) would show hospitalization 
for a prolonged period for treatment of the wound.  There would 
be a consistent complaint of cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles would swell or 
harden abnormally in contraction.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  If they happen to be present, the following would also 
be signs of severe muscle injury: (A) x-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular trauma 
and explosive effect of missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other trauma, 
and the criteria are to be considered with all factors in the 
individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  
The guidelines take into consideration the type of injury, the 
history and complaints as well as objective findings.

The evidence in this case shows the Veteran is service-connected 
for residuals of a torn left supraspinatus muscle in the rotator 
cuff, sustained during service, with a 10 percent disability 
rating under Diagnostic Code 5301.  As discussed, the Board has 
changed the Diagnostic Code to 5304 and will evaluate the Veteran 
under that Code.

Private and VA treatment records from 2001 to 2009 show multiple 
occasions of treatment for the left shoulder.

The Veteran had no treatment for the left shoulder between 
February 2001 and November 2002.  The rotator cuff tear syndrome 
was merely noted on his active problem list.  A November 2002 VA 
examination report showed the Veteran's left shoulder joint was 
within normal limits.  Active range of motion testing showed full 
range of motion with flexion to 180 degrees, abduction to 180 
degrees, and rotation to 90 degrees.  The examiner noted that 
range of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination and there was no 
ankylosis.  Diagnostic testing showed a history of fracture 
deformity which did not appear acute and there was no evidence of 
acute tissue loss, injury, or significant degenerative change.  
There is no notation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.

The Veteran had a notation of disorders of the bursae and tendons 
in the shoulder and positive shoulder arthrogram or MRI for a 
rotator cuff tear on his active problem list with VA in 2006.  In 
January 2006, the list was modified to reflect that the bursae 
and tendons disorders had resolved.  A treatment note, also from 
January 2006, reflects that the Veteran reported no pain in his 
left shoulder.  A May 2006 private X-ray report noted left 
shoulder pain since the Veteran fell down the stairs. The 
examiner reported no evidence of significant bone or joint 
abnormality of the left shoulder.  An August 2006 VA treatment 
record noted left shoulder abduction limited to 120 degrees with 
no synovitis or joint deformity.  A September 2006 VA treatment 
record assessed left shoulder bursitis with severe pain and signs 
of impingement with difficulty functioning.  The examiner 
prescribed pain medication and physical therapy.  At that time, 
the Veteran had forward flexion to 100 degrees and abduction to 
90 degrees passively, with active range of motion being less, 
with significant pain in the shoulder.  The Veteran was given an 
injection of Marcaine and Depo-Medrol which successfully reduced 
the pain within minutes. The diagnosis was subacromial bursitis.

The Veteran began occupational therapy in 2006.  A November 2006 
occupational therapy report indicates that the Veteran had severe 
problems of the left shoulder, with a "severely" limited range of 
motion.  The Veteran denied being able to do home exercises due 
to pain.  Shoulder flexion was to 40 degrees, external rotation 
was to 50 degrees and internal rotation was sacral.

VA treatment records from 2007 also showed complaints of left 
shoulder pain with limited motion and injection treatments for 
pain.  Specific measurements of the range of motion in abduction 
or forward flexion were not recorded.  A January 2007 note 
indicates that the Veteran had painful and limited motion of the 
left shoulder, but no measurement is of record.  In February 
2007, the Veteran underwent an MRI for the left shoulder, which 
showed impingement and the rotator cuff tear.  In April 2007, the 
Veteran had an orthopedic surgery consultation after complaining 
of worsening pain.  The Veteran complained that working and 
showering were difficult due to the pain.  The background states 
that prior injections and therapy had been unsuccessful in 
improving his symptoms.  On examination, the Veteran was noted to 
have some mild tenderness to palpation.  The Veteran also had 
active forward flexion to 165 degrees, external rotation to 50 
degrees and internal rotation to L1.  There are no abduction 
range of motion measurements, but strength was 4+/5.  Strength 
for external and internal rotation was 5/5.  Arm drop was 
negative. Conservative treatment was recommended.  The Veteran 
had a follow-up in July 2007, where similar findings were 
reported.  He was discharged from the orthopedic service.  
Finally, a January 2008 treatment note showed tenderness on 
palpation and decreased range of motion, without recorded 
measurement.


The Veteran's worker's compensation file was developed for the 
right shoulder, lower back and lower extremities, due to a 1998 
motor vehicle accident.  The file also shows some evaluation for 
the left shoulder.  A March 2005 evaluation report states that 
the left shoulder range of motion caused mild pain.  All 
extremities had 5/5 muscle strength with normal tone, bulk and 
consistency.  Neurological testing for the upper extremities was 
normal.  A May 2005 treatment note states that the Veteran did 
not have much pain in the left shoulder region.  A February 2006 
evaluation also evaluated the left shoulder.  The report states 
that the examiner was unable to perform a full evaluation due to 
resistance and guarding when the arm was moved beyond 40 degrees 
of abduction or rotation.  The doctor stated that the Veteran may 
have some problems with overhead elevation, but he was not 
certain because he was unable to examine the Veteran and had no 
prior information.  The Veteran was seen by a chiropractor in May 
and June 2006.  The associated records show that the Veteran 
complained of left shoulder pain, occasionally severe, with 
decreased range of motion, but no recorded measurements.

In May 2009, the Veteran was afforded a VA examination to 
determine the current level of his shoulder disability.  The 
Veteran reported to the examiner that he had discomfort in the 
left shoulder, but with only minimal pain for long periods of 
time. He reported that the pain increased when he used the 
shoulder for something awkward or physically strenuous.  
Aggravating factors were overuse and relieving factors were rest. 
The Veteran reported no evidence of flare-ups.  The examiner 
noted a 2007 MRI which confirmed the presence of a full thickness 
tear near the insertion of the supraspinatus muscle.  The 
examiner noted that there was a minimal amount of disability in 
the left shoulder and pain when he uses it above a right angle or 
in a forward position, but at other times the shoulder is usable 
and comfortable.  Range of motion testing revealed limitation of 
motion with abduction to 120 degrees, flexion to 120 degrees, 
internal rotation to 70 degrees and external rotation to 60 
degrees.  The examiner noted a painful arch indicating rotator 
cuff problems. There was evidence of pain on motion, but no 
evidence of weakness, excess fatigability, incoordination or 
instability and no additional loss of motion with repeat testing. 
X-ray findings of the shoulder joint were normal.  The examiner 
noted no problems with impingement of the humerus with episodes 
of dislocation of the shoulder and no impairment of the clavicle, 
scapula or acromioclavicular joint.

Based on a complete review of the evidence of record, the Board 
finds that an increased rating in excess of 10 percent is not 
warranted for the Veteran's left shoulder disability under DC 
5304.  See 38 C.F.R. § 4.73, DC 5304.  In this regard, the 
evidence of record primarily shows residuals of a torn left 
rotator cuff which causes limitation of motion/function with pain 
when using the arm at and above a 90 degree angle and when using 
the left shoulder strenuously.  Based on the original injury, the 
Veteran did not suffer a penetrating wound.  Those portions of 
the muscle injuries guidelines describing missile track and 
scarring are thus inapposite to this case.  The record does not 
reveal organic changes of the muscle and contains only one 
reference to slightly diminished strength.  The Veteran does have 
some residuals of pain and weakness.  There is no evidence of 
degenerative changes in the shoulder joint and no tissue loss.  
There is no notation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
There is no atrophy of the left supraspinatus. Furthermore, the 
2009 examiner's characterization of the Veteran's current 
disability was "minimal" with no impingement of the humerus and 
no impairment of the clavicle, scapula or acromiclavicular joint.  
The preponderance of the evidence does not show evidence of a 
"moderately severe" or "severe" disability which would warrant a 
rating higher than 10 percent of the non-dominant arm.  The Board 
finds that the Veteran's left supraspinatus (rotator cuff) tear 
disability is of no more than moderate degree.  Thus, a higher 
rating is not warranted under Diagnostic Code 5304.

The Board has also considered other potentially applicable rating 
codes pertinent to the shoulder, which may provide a basis for 
assigning a separate evaluation include Diagnostic Codes 5200, 
5201, 5202, and 5203.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203 (2010).  On review, there is no evidence of 
ankylosis of the scapulohumeral joint, or fibrous union of the 
humerus, or impairment of the clavicle/scapula, thus a higher 
evaluation is not warranted under Diagnostic Codes 5200, 5202, or 
5203.

Under DC 5201, limitation of motion to shoulder level in the 
major or minor extremity warrants a 20 percent evaluation.  
Limitation of motion to midway between side and shoulder level in 
the major extremity warrants a 30 percent evaluation.  Limitation 
of motion to 25 degrees from the side in the major extremity 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2010).  In determining whether the Veteran had 
limitation of motion to shoulder level, it is necessary to 
consider reports of forward flexion and abduction.  See Mariano 
v. Principi, 17 Vet. App. 305, 314-16 (2003).

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 
degrees; internal rotation 0 to 90 degrees; and external rotation 
0 to 90 degrees.  Lifting the arm to shoulder level is lifting it 
to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).

As noted above, the evidence of record shows the Veteran has 
flexion and abduction above 90 degrees with pain and internal and 
external rotation are limited to less than 90 degrees without 
pain.  The February, September and November 2006 evaluation show 
impairment of range of motion to below the shoulder level with 
complaints of severe pain.  The notations from January and August 
2006 and April 2007 show either no pain at all, or a range of 
motion which greatly exceeds the shoulder level.  The Board notes 
that the Veteran was diagnosed with subacromial bursitis in 
September 2006, a condition for which he is not service-
connected.  The September and November 2006 VA treatment records 
support some indications of painful motion, but not that the 
Veteran was guarding or resisting motion in the shoulder due to 
the left supraspinatus tear.  The doctor at the February 2006 
evaluation also indicated that the Veteran may have some overhead 
elevation problems, but he was uncertain.  The May 2009 examiner 
noted a minimal amount of disability in the left shoulder and 
pain when used above a right angle or in a forward position.  
This examination report is consistent with the 2002-2005 and 
2007-2008 evidence and the Board places more probative value on 
it than the February 2006 report, particularly as the May 2009 
examiner reviewed the Veteran's medical history.  On this 
examination, the Veteran's left shoulder disability range of 
motion of the arm at the shoulder level exceeds the shoulder 
level in forward flexion and abduction by 30 degrees.


Diagnostic Code 5201 allows for a 20 percent disability rating 
for limitation of motion of the arm at shoulder level.  The 
Veteran's range of motion was nearly full in November 2002.  He 
had mild or no pain in the shoulder in 2005 and early 2006.  
Diminution of range of motion was noted beginning in February 
2006, with inconsistent results through April 2007.  Three 
evaluations report range of motion findings at or below the 
shoulder level.  These are interspersed with records showing no 
pain in the shoulder at all or a nearly complete range of motion.  
The April 2007 note indicates that the Veteran stated that his 
treatment in September and November 2006 had been ineffective and 
that his condition had worsened.  At the same time, the results 
on examination were dramatically better.  This indicates to the 
Board some level of inconsistency in what the Veteran reported to 
doctors. Overall, the Board finds that the preponderance of the 
evidence shows that the Veteran's left shoulder ranges of 
abduction and forward flexion exceed shoulder level in abduction 
and forward flexion.  Accordingly, entitlement to a disability 
rating of 20 percent, the lowest compensable rating in the 
schedular criteria, is not warranted under DC 5201 for the 
Veteran's current shoulder disability.  See 38 C.F.R. § 4.71a, DC 
5201 (2010).  That is, entitlement to a disability rating in 
excess of  10 percent is not warranted under this code.  
Id.  The Board recognizes that diminution of the range of motion 
has occurred between November 2002 and May 2009.  This diminution 
is simply not sufficient to meet the criteria for a higher rating 
under the rating schedule.

As noted above, the Board must consider separate disability 
conditions for a condition that results in different 
symptomatology unless the symptoms constitute a the "same 
disability" or a "same manifestation" under 38 C.F.R. § 4.14.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the 
Board has determined that DC 5304 best approximates the Veteran's 
disability picture.  The Veteran does have some limitation of 
motion, which, as noted above, is to be considered under DC 5201; 
however, as he has not met the minimum requirements for 
compensation under that code (that is - arm limited in motion to 
shoulder level), he cannot be assigned a separate compensable 
rating under that criteria.  The Veteran's muscular injury is 
what is service-connected, and thus consideration of  a separate 
rating due to the manifestations of bursitis (diagnosed in 2006) 
under Code 5019 is not required.  Indeed, the Veteran's 
disability picture is best represented under Code 5304, and there 
is no entitlement to separate ratings under different rating 
criteria.  

The Board has also considered the rule of DeLuca, supra.  The 
evidence of weakness, excess fatigability, incoordination or 
instability causing additional limitation of motion/function is 
present in the Veteran's February, September and November 2006 
evaluations.  These span nine months and are immediately preceded 
by a January 2006 evaluation without such complaints and followed 
by April and July 2007 and May 2009 evaluations without such 
complaints.  They are also broken up by specific August 2006 
findings of no pain and some limitation of motion, exceeding the 
shoulder level.  The Veteran has some tenderness on palpation, a 
finding of slight muscle weakness, and occasional flare ups of 
pain in the shoulder.  These have been considered in the award of 
a 10 percent for a "moderate" muscle injury disability.  The 
Board finds that the preponderance of the evidence shows that any 
additional functional impairment has either already been 
compensated, or does not constitute an increase in severity.  A 
higher rating is not warranted under the rule of DeLuca.  

In reviewing the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis. Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's shoulder disability 
with the established criteria found in the rating schedule for 
the shoulder and arm shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
Therefore, the Board finds that no basis exists for the 
assignment of an extraschedular rating, and will not refer the 
case to the Director of the Compensation and Pension Service.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Staged ratings are also appropriate in any increased-rating claim 
in which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In this case, the criteria for a higher rating have at no time 
been met.  Therefore, staged ratings are not appropriate.


In summation, the Board finds that preponderance of the evidence 
shows that the left supraspinatus tear disability is no more than 
moderate in degree, that the Veteran's left shoulder range of 
motion exceeds shoulder level in forward flexion and abduction 
(and hence does not meet the criteria for a higher OR a separate, 
evaluation under DC 5201), that there is no additional functional 
impairment due to additional weakness, excess fatigability, 
incoordination or instability, and that the schedular evaluation 
is not inadequate.  Thus, the Board conclude that the criteria 
for a higher rating are not met, the Veteran has no additional 
functional impairment requiring a higher rating under DeLuca, and 
that referral for an extraschedular evaluation is not warranted.  
As such, the Board finds that the preponderance of the evidence 
is against the Veteran's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 10 percent for a left shoulder disability 
is denied.


                                                             
REMAND

The Board, in a November 2009 remand order, determined that 
additional development was necessary for the claim for 
entitlement to service connection for a low back disorder.  
Specifically, the Board determined that remedial compliance with 
an earlier Board directive was necessary, and that the claim 
should be referred for an etiology opinion regarding the 
potential in-service onset of a current low back disorder.  

A medical opinion was provided in January 2010.  However, it 
appears that due to the concurrent appeal to the Court of the 
left shoulder claim, the Appeals Management Center did not have 
an appropriate opportunity to review the medical opinion for 
compliance with the Board's prior remand, re-adjudicate the claim 
in light of the opinion, and, if necessary, issue a supplemental 
statement of the case (SSOC).  As this did not occur, the claim 
must be remanded for remedial action.  

Accordingly, the case is REMANDED for the following action:

1.	 The Appeals Management Center must review 
the January 2010 medical opinion to ensure 
it complies with the Board's prior remand 
instructions.  If it does not, take 
appropriate corrective action.

2.	 Then, the Appeals Management Center must 
conduct a de novo review of the claim for 
service connection.  Should the claim be 
denied, issue an appropriate supplemental 
statement of the case (SSOC) to the 
Veteran and his representative and return 
the claim to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


